United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3725
                                    ___________

Robert A. Clem,                       *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas
Constance Grayson, Attorney at Law, *
                                      *      [UNPUBLISHED]
           Appellee.                  *
                                 ___________

                           Submitted: January 6, 1999

                                Filed: January 21, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

       Robert A. Clem appeals from the final judgment entered in the District Court1
for the Eastern District of Arkansas dismissing his 42 U.S.C. § 1983 complaint. After
carefully reviewing the record, we conclude the district court did not err. Accordingly,
we affirm the judgment of the district court. See 8th Cir. R. 47A(a).



      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-